Citation Nr: 0015902	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  92-53 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1973 to January 
1975.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1991 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder.  
The veteran filed a timely appeal, and in December 1993, the 
Board found that new and material evidence had been submitted 
to reopen the veteran's claim, but denied service connection 
on the merits.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), which in 
December 1995 vacated the Board's decision on the basis that 
a 1975 treatment record had not been addressed.  Pursuant to 
the Court's decision, in May 1996, the Board remanded the 
case to the RO for review of the 1975 treatment record by the 
treating physician and by a VA physician.  The requested 
development was completed, and the case was returned to the 
Board for further review.  

In June 1997, the Board issued a decision again denying the 
veteran's claim for service connection for an acquired 
psychiatric disorder on the merits.  The veteran again 
appealed that decision to the Court.  In a December 1998 
Order, the Court vacated the Board's June 1997 decision, and 
remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand to Stay 
Proceedings (Joint Motion).  

Pursuant to the parties' Joint Motion, the Board once more 
remanded the case back to the RO for additional development 
in July 1998.  That development consisted of having the 
veteran's treating and examining physicians, Drs. Liberto and 
Lundy, review all pertinent medical records in the veteran's 
claims file, including a January 1991 medical report issued 
by Dr. Liberto, and determine the proper etiology of the 
veteran's psychiatric disorder.  The physicians were also 
directed to reconcile discrepancies in various medical 
reports.  Afterwards, the RO was to ensure compliance with 
the directives of the Board's Remand Order, and to adjudicate 
the veteran's claim in light of all medical evidence of 
record.  

The requested development undertaken pursuant to the July 
1998 Remand Order having been completed, the case is once 
again before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The medical evidence shows that the veteran is currently 
diagnosed with a psychiatric disorder, described as a 
delusional disorder, paranoid type.  

3.  An acquired psychiatric disorder is not shown to have 
been incurred in or within one year of the veteran's 
separation from service.  


CONCLUSION OF LAW

The veteran's acquired psychiatric disorder was not incurred 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  

The Board is also satisfied that all relevant facts and 
evidence have been properly and sufficiently developed.  The 
evidence includes the veteran's service medical records, 
records of treatment following service, reports of VA rating 
examinations, and statements made by the veteran's treating 
and examining physicians in addition to statements made by 
the veteran in support of his claim.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this claim.  Therefore, no further assistance 
to the veteran regarding the development of evidence is 
required.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated coincident 
to service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  In addition, if a condition noted during 
service is not shown to have been chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  

The veteran claims, in substance, that he was threatened, 
beaten, sexually molested, feared being thrown overboard and 
drowned, and subjected to all manner of verbal abuse during 
his active service.  He contends that he was absent without 
leave (AWOL) from the Navy at some point during his active 
service, and that he was treated for nervousness during his 
visit to the Marine Corps brig.  The veteran's service 
medical records, consisting of the report of his service 
separation examination, are negative for any indication of a 
psychiatric disorder.  An inquiry to the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, and dated in 
April 1985, failed to produce any additional service medical 
records.  Further, a response from the NPRC pursuant to a 
query by the RO, received in November 1992, indicates that no 
additional service medical records pertaining to the veteran 
were available, and that any available records had previously 
been provided.  The veteran's available service medical and 
service personnel records do not confirm, document, or 
otherwise support his contentions as set forth above, 
although a property receipt, dated in February 1974, shows 
that several items of property were confiscated from the 
veteran by the Special Police Force at the Norfolk, Virginia, 
Naval Station (NOB Norfolk).  

That the veteran is currently diagnosed with paranoid 
schizophrenia is well documented by the contemporaneous 
clinical treatment records.  VA, prison, and private clinical 
treatment records show that the veteran had been treated for 
a psychiatric disorder beginning in August 1983, as indicated 
by records dating from June 1958 through October 1992, 
received from the veteran's treating physician, Douglas L. 
Conner, M.D.  At that time, Dr. Conner diagnosed the veteran 
with acute, chronic anxiety.  Dr. Conner's records indicate 
that he continued to treat the veteran for psychiatric 
problems, and diagnosed the veteran with depression in 
February 1984.  In March 1985, the veteran was diagnosed with 
paranoid schizophrenia, and by October 1988, his diagnosis 
was characterized as chronic paranoid schizophrenia.  Other 
clinical treatment records dating from December 1984 through 
April 1985 show that the veteran presented symptomatology 
consistent with nervousness and paranoid, persecutory 
ideation.  

In 1985, the veteran was confined for a period of time by the 
Mississippi Department of Corrections.  An intake assessment 
dated in March 1985 shows that the veteran claimed to have a 
past history of psychiatric problems.  He was observed to 
manifest paranoid ideation, and he indicated that he had 
begun psychiatric treatment in December 1984.  The veteran's 
other prison records showed that he experienced difficulties 
adjusting to his circumstances, but did not contain any 
medical opinion that his psychiatric problems had been 
incurred in service.  

In a statement dated in January 1991, Vincent Liberto, M.D., 
Chief of the Mental Hygiene Clinic at the Jackson, 
Mississippi, VA Medical Center (VAMC), indicated that the 
veteran presented with psychiatric symptoms including severe 
paranoid ideation and delusions.  He stated that the veteran 
had a paranoid-type delusional disorder, and that the 
disorder "apparently had its beginnings during the time he 
(the veteran) was in the service."  However, Dr. Liberto 
failed to otherwise indicate the basis for this assertion.

Dr. Conner later submitted a statement dated in March 1991 
stating that he had treated the veteran since 1958, and that 
prior to 1975, he had no mental or emotional problems.  Dr. 
Conner stated that since the veteran's return from service in 
1975, he had "severe mental and emotional problems - severe 
paranoia."  He also offered that it was his opinion that the 
veteran's illness had begun during active service.  Other 
clinical treatment records dating from this period show the 
presence of a psychiatric disability, generally diagnosed as 
paranoid schizophrenia, but do not contain any opinions as to 
the date of onset or etiology of the disorder.  The Board 
notes that in May 1996, the RO requested that Dr. Conner 
provide additional treatment records showing that the veteran 
had been treated for psychiatric problems during the period 
between his discharge from service in 1975 and the first 
documented treatment for a psychiatric disorder in August 
1983.  However, in June 1986, the veteran was contacted and 
stated that Dr. Conner refused to furnish any additional 
information and that he had furnished the VA all medical 
information that he was going to.  

In further support of his claim for service connection, the 
veteran submitted affidavits from Sheriff Dolph Bryan, dated 
in October 1989 and in February 1992, stating that he had 
known the veteran since 1975 since he had returned home from 
service.  According to Sheriff Bryan, the veteran's "mental 
ability was bad" since he returned home from his Naval 
service.  Sheriff Bryan continued to state that the veteran's 
mental state had become progressively worse over the years.  

An additional letter dated in May 1991 was received from 
Willie H. Johnson, Fire Chief of the Starkville, Mississippi, 
Fire Department.  Chief Johnson stated that the veteran 
trained with the Starkville Fire Department for a period of 
six months from March through October 1976.  According to 
Chief Johnson, medical examinations were not required at that 
time, but the veteran was ultimately not hired as a fireman 
because he was not deemed to be capable of gainful employment 
and could not perform the duties expected of a fire fighter.  
Chief Johnson did not offer any basis for his assertion that 
the veteran was not deemed to be gainfully employable.  

In September 1995, the veteran underwent a VA rating 
examination, in which he reported that he had been 
incarcerated for 22 months after having been shot at by a 
"rookie policeman" in 1977.  The examiner noted the 
veteran's medical history of treatment for paranoia and other 
psychiatric problems, and concluded that the veteran's self-
reported 11-year history of symptoms were consistent with a 
delusional disorder, persecutory type.  

In May 1996, the veteran underwent a comprehensive mental 
status evaluation.  The examiner noted that he had been 
previously diagnosed with chronic paranoid schizophrenia.  
The veteran reported that he had served on active duty for 
approximately a year and a half, when he had "his first 
schizophrenic break" while on board his ship.  The examiner 
also noted that the veteran had been hospitalized at least 
four times previously.  The examiner concluded with a 
diagnosis of chronic paranoid schizophrenia.  

The veteran underwent an additional VA rating examination in 
September 1996.  The report of that examination shows that 
the veteran had been diagnosed with a delusional disorder, 
persecutory type.  The examiner stated that the veteran's 
claims file had been examined, and that it appeared that the 
earliest onset of symptoms consistent with his diagnosis 
appeared to be in December 1984.  This assessment was made 
pursuant to treatment assessments of that date in which the 
veteran exhibited paranoid and persecutory ideation.  

In August 1997, the veteran underwent an additional VA rating 
examination.  the report of that examination shows that the 
veteran indicated that he had experienced suicidal ideation 
and nervousness in 1984.  He was noted to have been treated 
on an inpatient basis on numerous occasions since that time.  
In addition, the examiner observed that the veteran presented 
a note from his sheriff stating that the veteran had a 
"persecution complex."  The examiner concluded that the 
veteran had schizophrenia, and that he was so severely 
impaired by this disability as to be effectively 
unemployable.  

Pursuant to the directives contained in a July 1999 Remand 
Order by the Board, the physician who conducted the September 
1996 and August 1997 VA rating examinations in addition to 
Vincent Liberto, M.D., reviewed the veteran's claims files to 
expound on their prior opinions regarding the date of onset 
of the veteran's psychiatric disorder.  The date of 
reasonable documentation of a persistent psychiatric 
condition was found to be December 1984, some nine years 
after the veteran's discharge from service.  Dr. Conner's 
assertion that the veteran's psychiatric disorder was 
incurred in service did not appear to be sufficient to 
establish a clear psychiatric disorder at that time, 
according to the examining VA physicians.  The veteran's 
having felt nervous and his difficulty sleeping may have been 
the earliest manifestation of a psychiatric disorder, but 
there were no documented follow-up visits that would be 
probative in establishing that an acquired psychiatric 
disorder was incurred shortly after discharge from service.  
In short, the examining physicians found that adequate 
medical evidence, which could establish that the veteran's 
psychiatric disorder had been incurred in service, was not 
present.  

Further, Dr. Liberto offered that his previous assertion, 
suggesting that the veteran's psychiatric disorder had been 
incurred in service, had been based solely on the veteran's 
own self-reported history, and was not based on a review of 
objective medical evidence or medical records.  The examiners 
also noted that the conclusions reached in the report of the 
September 1996 rating examination report were based on the 
available objective medical evidence contained within the 
veteran's claims file.  In addition, the examiners stated 
that the lack of medical documentation of any psychiatric 
illness during the period between 1975 and 1984 was 
considered.  In summary, the examiners offered that it was 
conceivable that the onset of the veteran's psychiatric 
disorder was in service, as manifested by his self-reports of 
his alleged experiences and his reactions to those 
experiences.  However, based on the objective medical 
evidence of record, the only medical certainty was that the 
veteran's psychiatric disorder had its origins dating back as 
far as December 1984.  

The Board has evaluated the evidence as discussed above, and 
concludes that the veteran's acquired psychiatric disorder, 
variously diagnosed as paranoid schizophrenia or a paranoid 
delusional disorder, was not incurred in or aggravated by his 
active service.  The Board fully recognizes that the veteran 
currently has a debilitating psychiatric illness, which is 
manifested by anxiety, paranoia, delusions, hallucinations, 
and nervousness.  However, the preponderance of the evidence 
fails to show that his psychiatric disorder was incurred in 
service, or that it was diagnosed within any presumptive 
period following his discharge from service.  

As noted, the veteran's available service medical and service 
personnel records fail to support his assertions of having 
experienced multiple episodes of abuse and trauma during 
service.  The NOB Norfolk Special Police property receipt 
from July 1974 tends to suggest that he had been arrested at 
some point, but there is no evidence of record to lend 
substance to his assertions of having received treatment in 
service for any psychiatric disorder.  Further, with respect 
to the lack of additional service medical records, the Board 
observes that the RO was shown to have attempted to secure 
such records on several occasions, but was unsuccessful in 
these attempts.  Even so, additional evidence consisting of 
post service medical treatment records and reports of VA 
rating examinations were obtained in an effort to assist the 
veteran construct an evidentiary record from alternative 
sources.  With regard to the veteran's unavailable service 
medical records, however, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that "the VA has no duty to seek to obtain that which does 
not exist."  Counts v. Black, 6 Vet. App. 473, 477 (1994); 
Porter v. West, 5 Vet. App. 233, 237 (1993).  

The Board is aware that the veteran's treating physician, Dr. 
Conner, offered his opinion in March 1991 that the veteran's 
psychiatric disorder was incurred in service.  The Board is 
also aware that Dr. Liberto had offered his opinion in 
January 1991 that the veteran's psychiatric disorder appeared 
to have been incurred in service.  However, the actual 
clinical treatment records submitted by Dr. Conner fail to 
show any complaints of or treatment for psychiatric symptoms 
prior to August 1983.  Even if August 1983 were accepted as 
the date of onset of the veteran's psychiatric disorder, this 
date is well beyond any presumptive period following service 
for establishing service incurrence or aggravation.  
Moreover, the Board observes that Dr. Conner's assertion is 
not supported by the objective medical evidence, and Dr. 
Liberto and the VA rating examiner both indicated in the 
September 1999 medical examination assessment that the 
clinical evidence did not support Dr. Conner's assertion to 
that effect.  Further, Dr. Liberto stated that is previous 
(January 1991) assessment was based solely on the veteran's 
self-reported history, and was not based on any objective 
medical evidence.  Dr. Liberto subsequently revised his 
opinion, stating that the objective medical evidence showed 
the earliest onset of the veteran's psychiatric disorder was 
in December 1984, and that it was impossible to assert that 
the onset of the veteran's psychiatric disorder was in 
service.  

The Board further acknowledges the statements offered by 
Sheriff Bryan that the veteran had developed a psychiatric 
disorder which had become progressively worse following his 
discharge from service.  However, as laypersons, lacking in 
medical training and expertise, Sheriff Bryan and the veteran 
are not competent to address issues requiring an expert 
medical opinion, to include medical diagnoses or opinions as 
to medical etiology.  See generally Moray v. Brown, 5Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In addition, the Board recognizes the statement by 
Fire Chief Johnson indicating that the veteran was ultimately 
rejected from employment with the local fire department 
because he was deemed to have been incapable of obtaining or 
retaining gainful employment shortly following his discharge 
from service.  However, Chief Johnson did not otherwise 
indicate the basis for the veteran's alleged unemployability, 
and he did not offer that the veteran had a diagnosed 
psychiatric disability at that time, although he did point 
out that medical examinations were generally not required and 
were not conducted during that period.  

In sum, the Board finds that the preponderance of the 
evidence does not support a grant of service connection for 
an acquired psychiatric disorder.  Through his service 
representative, the veteran appears to base his most recent 
contentions made in support of his claim on the opinion 
expressed in the July 1999 medical statement to the effect 
that "the veteran's feelings of perceived discrimination and 
intimidation while in service may also represent the onset of 
his illness."  (emphasis in original per VA Form 646 of 
March 2000).  However, the Board observes that the examiners' 
use of the word "may" in this instance by no means 
constitutes a definite diagnosis or opinion as to etiology, 
particularly when both examiners expressly stated that the 
earliest objectively demonstrated onset of a psychiatric 
disorder was December 1984.  The Board notes that the Court 
has held that such medical opinions expressed in terms of 
"may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (Medical opinions 
employing the phrase "may" or "may not" are speculative. . 
. ).  By analogy, the examiners' opinion(s) that, 
parenthetically, the veteran's subjective complaints may have 
been an indication of service incurrence of his psychiatric 
disorder, do not provide a sufficient basis to warrant a 
grant of service connection.  Accordingly, based on the 
foregoing, the veteran's claim for service connection for a 
psychiatric disorder is denied.   


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

